                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

KENNETH RUSSELL,

       Plaintiff,

v.                                                    CASE NO.:

FORESTRY RESOURCES, LLC, D/B/A
THE MULCH AND SOIL COMPANY,

       Defendant.

__________________________________/

                                        COMPLAINT

       COMES NOW Plaintiff, KENNETH RUSSELL (“Plaintiff”), by and through his

undersigned counsel, and hereby files this Complaint for damages against Defendant,

FORESTRY RESOURCES, LLC D/B/A THE MULCH AND SOIL COMPANY

(“Defendant”), and states as follows:

                               JURISDICTION AND VENUE

       1.       This is an action for damages, injunctive relief, and declaratory relief against

Defendant to address deprivation of rights secured by 29 U.S.C. § 201 et seq., known as the

“Fair Labor Standards Act” (“FLSA”).

       2.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C.

§ 201 et seq.

       3.       Venue is proper in the Middle District of Florida, because all of the events

giving rise to these claims occurred in Volusia County, Florida.
                                         THE PARTIES

       4.      At all material times hereto, Plaintiff was an individual working for Defendant

in the State of Florida, Volusia County, Florida, and was an “employee” for Defendant under

the FLSA.

       5.      Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

       6.      Plaintiff has satisfied all conditions precedent, or they have been waived.

       7.      At all material times hereto, Defendant was and remains a foreign corporation

and transacted business and performed services in the State of Florida, Volusia County,

Florida, and was the “employer” of Plaintiff under the FLSA. Defendant acts through its

management, supervisors, owners, and agents.

                                  STATEMENT OF FACTS

       8.      Defendant operates a company that provides mulch and other materials

throughout the State of Florida and otherwise.

       9.      In or around June 2018, Defendant purchased K&B Landscaping which is the

company where Plaintiff was working at the time of the purchase and then Plaintiff became an

employee of Defendant.

       10.     In or around December 2018, Defendant changed Plaintiff’s position from

being a “bag-line manager” to a being a grinder operator for which Plaintiff worked for

Defendant as a grinder operator until August 2019.

       11.    During Plaintiff’s tenure with Defendant working as a grinder operator,

Defendant unlawfully misclassified Plaintiff as an exempt salaried employee.




                                                  2
       12.     During Plaintiff’s tenure with Defendant working as a grinder operator,

Defendant unlawfully violated the FLSA by knowingly and willfully failing to pay Plaintiff

overtime for his hours worked above forty (40) hours per week.

       13.     Defendant’s unlawful conduct in violation of the FLSA was willful.

       14.     As a direct and proximate cause of said acts of Defendant, its agents and or

owners, Plaintiff has suffered and will continue to suffer severe financial and emotional

damages.

                       COUNT I - FLSA OVERTIME VIOLATION

       15.     Plaintiff restates and incorporates herein the allegations as set forth in

paragraphs 1 through 14 above, as if fully set forth herein.

       16.     During the statutory period, Plaintiff worked overtime hours while employed

by Defendant as a grinder operator, and Plaintiff was not compensated for all of these hours in

accordance with the FLSA.

       17.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

within the meaning of 29 U.S.C. § 255(a).

       18.     As a result of the foregoing, Plaintiff has suffered damages.

       WHEREFORE, Plaintiff respectfully requests that this Court hold Defendant liable

for the following relief:

               a)      Judgment against Defendant for an amount equal to Plaintiff’s unpaid

                       back wages at the applicable overtime rate;

               b)      Judgment against Defendant, stating that Defendant’s violations of the

                       FLSA were willful;



                                               3
       c)      An amount equal to Plaintiff’s overtime damages as liquidated

               damages;

       d)      To the extent liquidated damages are not awarded, an award of

               prejudgment interest;

       e)      A declaratory judgment that Defendant’s practices as to Plaintiff were

               unlawful, and a grant of equitable relief to Plaintiff;

       f)      All costs and attorney’s fees incurred in prosecuting these claims; and

       g)      For such further relief as this Court deems just and equitable.

                        DEMAND FOR JURY TRIAL

Plaintiff herein demands a jury trial on and for all issues so triable.


Dated this 15th day of April, 2020.

                                       Respectfully submitted,




                                       LUIS A. CABASSA, P.A.
                                       Florida Bar Number: 0053643
                                       WENZEL FENTON CABASSA, P.A.
                                       1110 N. Florida Avenue, Suite 300
                                       Tampa, Florida 33602
                                       Direct: 813-379-2565
                                       Main: 813-224-0431
                                       Facsimile: 813-229-8712
                                       Email: lcabassa@wfclaw.com
                                       Email: gnichols@wfclaw.com
                                       Attorney for Plaintiffs




                                         4
and

SCOTT M. WEAVER
Florida Bar Number: 573221
THE WEAVER LAW FIRM, P.A.
801 West Bay Drive, Suite 426
Largo, Florida 33770
Direct No. 727-316-5330
Facsímile: 727-499-7322
E-mail: scott@theweaverlawfirm.com
Attorney for Plaintiff




 5
